Exhibit 10.9

 

AMENDMENT

TO THE

HONEYWELL SUPPLEMENTAL DEFINED BENEFIT RETIREMENT PLAN

 

The Honeywell Supplemental Defined Benefit Retirement Plan shall be, and hereby
is, amended by inserting the following new Section 3.1.4 immediately following
Section 3.1.3:

 

“Participants as of December 31, 2015. Notwithstanding any provision of this
Plan to the contrary, the benefits for a Participant who is accruing a benefit
in this Plan as of December 31, 2015 shall be calculated by taking into account
the amendments that were made to the Base Plan definitions of Covered Earnings
Base, Earnings, and Final Average Earnings (as defined in the Base Plan). For
the avoidance of doubt, Final Average Earnings shall be frozen as of December
31, 2015 and no amounts earned or paid, or deemed earned or paid, after December
31, 2015 shall be included in Earnings.”

 



   